Citation Nr: 1434412	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his sister-in-law


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of those proceedings is of record.

In June 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

Audiological evaluations performed during the appeal period do not indicate that the Veteran's hearing loss is higher than Level II in his left ear and Level III in his right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A January 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in February 2008, October 2011 and July 2012.  The Board finds these examinations to be adequate, as they included a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and an assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran does not report that his hearing loss has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the elements that were lacking to substantiate the hearing disability claim.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The VLJ also asked questions and suggested evidence that could be added to the record in support of the Veteran's claim.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In June 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained ongoing treatment records and provided the Veteran with a new audiological examination in April 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Veteran claims entitlement to a compensable rating for his bilateral hearing loss based on his difficulty understanding voice tones and words, especially when there is background noise, which causes him aggravation.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Test results from the Veteran's February 2008 VA audio examination show an average puretone threshold of 46 decibels (db) in the right ear and 49db in the left ear.  The examination report also indicates speech recognition scores of 92 percent in the right ear and 94 percent in the left ear.  

Audio examination results from October 2011 show the Veteran having average puretone thresholds of 54db in the right ear and 56db in the left, with speech discrimination scores of 84 percent in the right ear and 88 percent in the left ear.

The most recent audiological examination results show an average puretone threshold of 58db bilaterally with 84 percent speech recognition in the right ear and 92 percent in the left. 

The record does not show that the Veteran's hearing loss merits a compensable rating under the applicable criteria contemplated by the schedule for rating disabilities.  Under the numeric designation of hearing impairment based upon the puretone threshold average and speech discrimination, the Veteran would merit at most a Level III for his right ear and a Level II for his left, which when combined, yield a 0 percent, or noncompensible rating.  38 C.F.R. § 4.85, table VI, table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's hearing disability.  The Veteran's hearing loss is productive of slight impairment to hearing acuity that is contemplated in the rating criteria and there is no evidence in the record of marked interference with employment or frequent periods of hospitalization due to hearing loss.  While the Veteran has also identified symptoms of dizziness, nausea and difficulty balancing, and ringing in his ears, these symptoms are attributed to the Veteran's service-connected Meniere's disease and tinnitus and are contemplated in the rating for those conditions.  There is no indication from the Veteran or his treatment providers that the established schedular criteria are insufficient to address the Veteran's hearing loss condition.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


